Exhibit 10.19

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is entered into and effective as of                          ,
200   (the “Date of Grant”), by and between Nash Finch Company (the “Company”)
and                                 (the “Director”).

 

Pursuant to the Nash Finch Company 2000 Stock Incentive Plan, as amended (the
“Plan”), and resolutions adopted by the Board of the Company as of December 31,
2003, each non-employee director of the Company is to automatically receive,
immediately following each annual meeting of the stockholders of the Company, an
annual grant of Performance Units (as defined in the Plan) having an initial
value of $30,000.00.  Each capitalized term used but not defined in this
Agreement shall have the meaning assigned to that term in the Plan.

 

The Director is a non-employee director of the Company, and entitled to receive
an annual grant of Performance Units on the terms and conditions contained in
this Agreement and the Plan.  In this Agreement, the term “Restricted Stock
Units” will be used to refer to the Performance Units granted to the Director
pursuant to this Agreement and any similar agreement entered into between the
Director and Company.

 

The parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock Units.

 

The Company hereby grants to the Director a Restricted Stock Unit award (the
“Award”) consisting of                                   Restricted Stock
Units.  The Restricted Stock Units subject to this Award, together with all
other Restricted Stock Units received by the Director, will be reflected in a
book account (the “Account”) maintained by the Company, and will be settled
pursuant to Section 2 of this Agreement in shares of Common Stock.  The number
of Restricted Stock Units comprising this Award has been determined by dividing
$30,000.00 by the Fair Market Value of a share of Common Stock as of the Date of
Grant.  This Award is subject to the terms and conditions set forth in this
Agreement and in the Plan.  Each reference in this Agreement to Restricted Stock
Units subject to this Award will be deemed to include not only the number of
Restricted Stock Units referenced above, but also any additional Restricted
Stock Units granted with respect thereto pursuant to Sections 4.1 and 4.2, or
other securities issued with respect thereto pursuant to Section 4.2.

 

2.                                      Settlement of Restricted Stock Units and
Distribution of Shares.

 

Subject to the provisions of Sections 3 and 5, as soon as administratively
practicable following the date that is six months after the date the Director’s
service as a director of the Company ends, the Company shall distribute to the
Director, in full settlement of all Restricted Stock Units in the Director’s
Account, one share of Common Stock for each Restricted Stock Unit.  For purposes
of such settlement, the number of Restricted Stock Units will be rounded to the
nearest whole Restricted Stock Unit, with any fractional Restricted Stock Unit
less than 0.5 disregarded.  The number of Restricted Stock Units with respect to
which shares of Common Stock will be distributed will include additional
Restricted Stock Units granted pursuant to Section 4.1 with respect to any cash
dividend declared with a record date prior to the date the Director’s service as
a director of the Company ends.  If the Director dies before all

 

1

--------------------------------------------------------------------------------


 

Restricted Stock Units credited to the Director’s Account have been settled in
shares of Common Stock, all remaining Restricted Stock Units shall be settled
and the underlying shares of Common Stock shall be delivered to the beneficiary
designated pursuant to Section 6.

 

3.                                      Effect of Termination of Service

 

3.1                               Within Six Months of Grant.  Subject to
Section 5, if the Director’s service as a director of the Company ends for any
reason other than death or Disability within six months of the Date of Grant,
the Restricted Stock Units subject to this Award will be forfeited and this
Award will be of no further force or effect.

 

3.2                               Death or Disability.  If the Director’s
service as a director of the Company ends because of the Director’s death or
Disability, the Restricted Stock Units subject to this Award will immediately
vest in full and be settled as soon as administratively practicable after such
termination of service in the manner described in Section 2 (without regard to
the six months’ time frame referenced therein).

 

4.                                      Dividends and Other Distributions

 

8.4                               Cash Dividends.  If a record date for a cash
dividend declared by the Company’s Board occurs prior to the date the Director’s
service as a director of the Company ends, the Director will be granted
additional Restricted Stock Units pursuant to this Section 4.1.  As of the first
day of each calendar quarter immediately following a calendar quarter in which
such a record date occurs (or, if sooner, as of the date the Director’s service
as a director of the Company ends), the Director will be granted that number of
additional Restricted Stock Units determined according to the following formula:

 

Cash dividend per share  x  Number of Restricted Stock Units

 

Fair Market Value

 

For purposes of this formula:

 

•                  “Cash dividend per share” means the cash dividend declared
per share of Common Stock for the applicable record date;

•                  “Number of Restricted Stock Units” means the aggregate number
of Restricted Stock Units held by the Director as of that record date; and

•                  “Fair Market Value” means the Fair Market Value of a share of
Common Stock on the last day of the calendar quarter in which such record date
occurs (or, if sooner, on the date the Director’s service as a director of the
Company ends).

 

Any additional Restricted Stock Units granted under this Section 4.1 will be
settled in the manner described in Section 2, and will otherwise be subject to
the provisions of Section 3 and the other terms and conditions of this Agreement
and the Plan.

 

4.2                               Adjustments for Other Distributions and
Events.  If any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
similar change in the corporate structure or shares of the Company occurs, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation), in order to
prevent dilution or enlargement of the rights of the Director, will make
appropriate adjustment (which

 

2

--------------------------------------------------------------------------------


 

determination will be conclusive) in the number of Restricted Stock Units
credited to the Director’s Account and/or as to the number and kind of
securities or other property (including cash) subject to the Restricted Stock
Units; provided, however, that any such securities or other property
distributable with respect to the Restricted Stock Units shall be, unless
otherwise determined by the Committee, distributed to the Director in the manner
described in Section 2 and shall, together with the Restricted Stock Units,
otherwise be subject to the provisions of Sections 3 and 5 and the other terms
and conditions of this Agreement.

 

5.                                      Change in Control.

 

If, prior to the date that all Restricted Stock Units subject to this Award have
been settled and all of the resulting shares of Common Stock have been
distributed to the Director pursuant to Section 2, a Change in Control of the
Company shall occur, then (i) the forfeiture provisions of Section 3.1 shall
lapse and have no further applicability to the Director, and (ii) all the
Restricted Stock Units subject to this Award shall be settled and all the
resulting shares of Common Stock shall be distributed to the Director on the day
the Change in Control becomes effective unless the Director, prior thereto,
notifies the Committee in writing that the Director waives the right to such
acceleration, in which case Sections 2 and 3 shall continue to apply to the
Director.  In effecting such distribution, the Committee may make such
arrangements, including deposits in escrow or in trust in advance of the
anticipated effective date of the Change in Control, as it may deem advisable to
carry out the foregoing and to protect the interests of the Company in the event
the Change in Control does not occur.

 

6.                                      Beneficiary Designation.

 

Director shall have the right, at any time, to designate any person or persons
as beneficiary or beneficiaries to receive the Director’s Restricted Stock Units
upon the Director’s death.  In the event of the Director’s death, distribution
of the shares of Common Stock underlying such Restricted Stock Units will be
made to such beneficiary or beneficiaries.  The Director shall have the right to
change his or her beneficiary designation at any time.  Each beneficiary
designation shall become effective only when filed in writing with the Company
during the Director’s life on a form prescribed by or approved by the Company. 
If the Director fails to designate a beneficiary as provided above, or if all
designated beneficiaries die before the Director, then the beneficiary shall be
the Director’s estate.

 

7.                                      Subject to the Plan.

 

The Restricted Stock Units subject to this Agreement have been granted under,
and are subject to the terms of, the Plan.  The provisions of this Agreement
will be interpreted so as to be consistent with the terms of the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  If
any provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

8.                                      Miscellaneous.

 

8.1                               Binding Effect.  This Agreement will be
binding upon the heirs, executors, administrators and successors of the parties
hereto.

 

8.2                               Governing Law.  This Agreement and all rights
and obligations hereunder shall be construed in accordance with the Plan and
governed by the laws of the State of Minnesota, without regard to conflicts of
laws provisions.  Any legal proceeding related to this Award or Agreement will
be

 

3

--------------------------------------------------------------------------------


 

brought in an appropriate Minnesota court, and the parties hereto consent to the
exclusive jurisdiction of the court for this purpose.

 

8.3                               Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding between the parties hereto with
respect to the grant of the Restricted Stock Units hereunder and the
administration of the Plan, and supersede all prior agreements, arrangements and
understandings relating to the grant of the Restricted Stock Units hereunder and
the administration of the Plan.

 

8.4                               Amendment and Waiver.  Other than as provided
in the Plan, this Agreement may be amended, waived, modified or canceled only by
a written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

The parties hereto have executed this Agreement effective the day and year first
written above.

 

 

NASH FINCH COMPANY

DIRECTOR:

 

(By signing this Agreement, Director
acknowledges having received a copy of the Plan.)

 

 

 

 

By:

 

 

 

 

 

Kathleen E. McDermott

[Name]

 

Senior Vice President, General
Counsel & Secretary

 

 

4

--------------------------------------------------------------------------------

 